Title: From George Washington to the Board of Trustees of Dartmouth College, 14 November 1789
From: Washington, George
To: Board of Trustees of Dartmouth College


          
            Gentlemen,
            [14 November 1789]
          
          In assigning so important an agency to the endeavors of an individual, as is mentioned in your address, you render a tribute to my services, which a sense of propriety forbids me to assume.
          For the flattering terms in which you are pleased to express your sentiments of those services, and for the kind wishes you prefer in my behalf, I thank you with grateful sincerity.
          To the animated spirit of freedom, that pervaded our country, and to the firm temper of our citizens, which braved all dangers in defence of their privileges (under the protecting care of divine providence) are we indebted for the blessings of political independence—To the enlightened policy, which has directed our public councils, we owe the reform and establishment of our federal constitution. Under its auspicious influence, aided by the industry and moral conduct of those citizens, who compose the great family of our union, we may hope for the substantial enjoyments of individual happiness and national honor.
          From your superintending care, Gentlemen, as the Guardians of a Seminary, and an important source of science, we are to derive great assistance in accomplishing those desiderata.
          That your labour may be crowned with success, and render you happy in its consequences is my sincere prayer.
          
            G. Washington.
          
        